         Case 1:19-cv-00769-LY-AWA Document 2 Filed 07/29/19 Page 1 of 18
                                                                          fiLt:U
                                                                       JUL 2 9 2019
                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN, DIVISION
GUADALUPE PADILLA.                     X
       Petitioner,
                                       X
                                                A19CV0769 lY
v.                                           CIVIL NO.
                                       X

Director, Texas Department of          X
Criminal Justice - Correctional
Institutional Division,                X
        Respondent,

                       PETITION FOR WRIT OF HABEAS CORPUS

       Guadalupe Padilla, Petitioner pro se, is illegally restrained
of his liberty in the C•• T. Terrell Unit of the Texas Department
of Criminal Justice - Correctional Institutional Division, pursuant
to judgement of the 167th District Court of Travis County, Texas.
Petitioner seeks relief under 28 U.S.C. §2254.

                 PETIDN!.JIER RE!PECTFULLV REQUESTS THAT
        COURT LIBERALLY CONSTRUE HIS CLAIMS        FOR RELEIF.


                              STANDARD OF REVIEW

       In Williams v. Taylor, 529 U.S. 362, 120 S.Ct. 1495 (2000),
the Court announced that federal courts are not permitted to grant
a writ of habeas corpus unless the adjudication of the           c{~ims     "re-
sulted in a decision that was contrary to, or involved an unreason-
able application of clearly established federal law, as determined
by the Supr8tne Court of the United States; or resulted in a deci-
sian that was based on an unreasonable determination of the facts
in light of the evidence presented ta the State court proceeding.
28   u.s.c.   §2254.



                                       1•
           Case 1:19-cv-00769-LY-AWA Document 2 Filed 07/29/19 Page 2 of 18


State Court Findings Inadequate
3.       Petitioner contends the Sttte court's fact finding process,
if any, is objectionable in light of the evidence presented by
Petitioner in State habeas corpus application.                    (FN 1 ) The presump-
tion of correctness is overcome because of clear and convincing
post-conviction DNA test results excluded Petitioner's DNA profile,
contradicting the prosecution's trial theory presented to the jury,
that Petitioner was person responsibe for infecting alleged victim
with sexually transmitted disease/ONA material during the course
of the sexual assault on Oct. 22, 1994: (St. H.C., Exh. #1-#4)
   *Trial testimony of State's Forensic/Medical Expert, Exh. #1;
   * DNA Test Results, Exh. #2 & #3;
   * Opinion of Third Court of Appeals of Texas - Appeal of DNA
     Test Results, Exh. #4;

                           FACTUAL PREDICATE Or CLAIM

4.       Because Applicant is complaining about actions taken by the
Texas Board of Pardons and Paroles (BPP), on May 15, 2018, Appli-
cant could not have brought these claims in an earlier habeas cor-
pus application under 28 U.S.C. §2254. Because the factual predi-
cate for present parole related claims occured                  an May 15, 2018,
after my earlier habeas corpus application was filed, this proposed
application is not successive. Crone v. Cockrell, 324 F.3d 833,
837 (5th Cir. 2003).
Statutory Conditions of Parole Eligibility are
Part of Punishment Assessed by the Jury
5.       Because the statutory conditions of parole eligibility are
part of the punishment of a crime, any fact that is necessary to

     FN 1 - Citation to State Habeas Corpus Record - (St. y·. C. l.t;}(..· ) •



                                              2.
        Case 1:19-cv-00769-LY-AWA Document 2 Filed 07/29/19 Page 3 of 18

determine a prisoner's parole eligibility or ineligibility must be
submitted to a jury and found beyond a reasonable doubt. Applicant
challenges those statutory conditions of parole eligibility as they
relate to punishment assessed by the jury.
6.    Here, post-conviction DNA testing raised factual issues con-
tradicting the evidence end aggravating elements supporting             convic~:

tion, that was presented to the jury at trial. In other words, the
jury did not hear new evidence that could have changed or impacted
the outcome of the trial, at either the guilt/innocence phase or
the   punt~hment   phase.

                              NA'fURE OF CLAIM
7.    This is a habeas corpus action seeking relief from the State's
knowing and intentional denial, under color of State law, of Appli-
cant'i· eligibility and suitability for      par~le   and concurrent right
to a parole hearing, in violation of Applicant's right to a jury
trlal and to due process under the Sixth and Fourteenth Amendments
to the U.S. Constitution.
B.     The Fifth Circuit has held that challenges to the result of a
single parole hearing must be pursued by e writ of habeas corpus,
and broad based challenges to the parole board's rules and proce-
dures that affect a prisoner's release must also be pursued in
habeas corpus if resolution of the factual and legal allegations
would automatically entitle Applicant to accelerated release. see
Gross v.    Quarterman, 2007 U.S. Dist. LEXIS 92212; citing Cook v.
Texas Dept. Crim. Justice, 37 F.3d 166, 16A (5th Cir.          199~).

B. In 2002, Applicant was convicted of offense under Texas Penal
Code §22.021 -Aggravated sexual assault, where the State presented
forensic evidence and facts to the jury/trier of fact, that tied


                                     3.
       Case 1:19-cv-00769-LY-AWA Document 2 Filed 07/29/19 Page 4 of 18

the forensic evidence-(sexually transmitted disease), and facts to
the Applicant. The jury found beyond a reasonable doubt that Appli-
cant was person responsible for committing aggravating elements of
offense on Oct. 22, 1994, when determining punishment for offense.
9.    In June, 2013, the Third Court of Appeals of Texas, in Cause
No. 03-12-00300-CR, entered Opinion in relation to an appeal of
post-conviction DNA test results/findings, under Chapter 64, (Art.
64.05) Tex. Code Crim. Proc., where the Court made contradictory
holdings relating to the trial court's findings end the DNA evid-
ence. Here, the Court of Appeals found that the forensic evidence
was tied to another circumstance, outside the record, and not the
Applicant, and that Apolicant's DNA profile was excluded from the
forensic evidence-(vaginal swabs), At trial, the Prosecution had
claimed the forensic evidence was tied to Applicant. These new
holdings are directly related to the aggravating elements of of-
fense, for parole eligibility and far assessing punishment, and
have not been found by a jury beyond a reasonable doubt.
10.   On May 15, 2018, the Texas BPP considered statutory conditions
of Applicant's parole eligibility and suitability when parole re-
view panel considered and applied statutory aggravating elements
of offense to trial findings of 2002, instead of considering those
"new" holdings made by the Court of Appeals in relation to the
DNA teat results.

                     FACTUAL HISTORY OF THE CASE
                 RELATING TO FACTUAL BASIS OF CLAIM
11.   Applicant has been incarcerated for over 21-years on this con-
viction, and held continuously for the last 18-years, after being
convicted of aggravated sexual assault in Feb., 2002. A jury assessed



                                     4.
          Case 1:19-cv-00769-LY-AWA Document 2 Filed 07/29/19 Page 5 of 18

punishment at 37 - years imprisonment based on facts              th~t     increase
criminal._J)enalty. By law, Applicant was required to serve half of
sentence before becoming eligible for parole;
12.     At Applicant's trial of 2002, the State entered forensic eivd-
ence- (sexual assault kit and bedsheet from apartment), and expert
testimony, evidentiary facts and circumstances, to prove to the
jury beyond a reasonable doubt that:             (1). Applicant was tied to
said forensic evidence and facts; and (2). this evidence proved
aggravating elements of offense for punishment purposes; and that
offense occured on the evening of Oct. 22, 1994:
      a). At trial, Austin, Police Officer -Jackson, testified
      that victim stated assault occured on Oct. 22, 1994, and
      Officer collected forensic evidence from Hospital-(sexual
      assault kit), and from apartment-(bedsheet), on Oct. 22,1994;
      b). State's expert - Dr. Beth Nauert testified at trial from
      forensic documentary evidence-(Hospital Medical Records), and
      presented the jury with her version and interpretation of
      the forensic 9Vid3nce and the facts and circumstances.
      (Tr. Rae., Vol. '7, pgs. 112-137)- (Attach. #1, St.H. C.)
        * that sexual assault exam found white vaginal discharge in victim,
        that Hospital tested the discharge and found it to be sexually trans-
       mitted disease -Trichomonas (STD), with live oarasitic organisms;
       * that this was an "acute" assault;
       *that STD woulp.have to come from fluid in the semen;
        * that victim "J.A." did nat have symptoms of STJ) - Trichomonas
        at medical exam of Aug. 03, 1994;
       *that STD could be cantracted after assault and that it's just a
       direct transmission from one person to another - that it does not
       hava ·to incubate;


                                            5.
              Case 1:19-cv-00769-LY-AWA Document 2 Filed 07/29/19 Page 6 of 18

       c). State's expert -Department of Public Safety, Crime Lab
       scientist, testified at trial that he performed some DNA test-
       ing on some of the evidence and found semen on bedsheet.
       ~Tr. Re~.,   Vol. 7, pgs. 158-168)- (St. H.C., Attach. #2);
       4). Yha.alleged victim- "J.A." testified at trial that Appli-
       cant sexually assaulted her on Oct. 22, 1994, AND THAT SHE HAD
       NOT HAD CONTACT OF SEXUAL NATURE BETWEEN AUG.                Ol, 1'9f THRU
       OCT. 22, 1994. ( Tr. Rae. Vol., p. 38) ;-
       a). that outcry witness -Mother of alleged victim,- Gina Nunez
       testified at trial that victim had never been left Rlone with
       Ap p 1 i cant except on 0 c t • 2 2 , 1 9 94 • ( Tr. Rec. , Vol. 7. , pg. 163) ;
13.      Applicant's trial counsel offered no objections to testimony
of State's expert's or witnesses; and Applicant's motions for dis-
covery and discovery of exculpatory evidence were denied. (Jr. Rae.);
1,.      The jury found Applicant guilty of aggravating elements of
§22.021 Tex. Pen. Code. (Tr. Rec., Vol. 9, p., 1J);
1 S.    The trial court instructed the jury that in deliberations on the punish-
ment, they may take into consideration all the evidence admitted
before you in the full trial of this case and the law submitted to
you by the Court.           (Tr. Rec., Vol. 9, p. 4A);
       a).    that certain issues have been submitted to you requiring the State
       to prove the issue beyond a reasonable doubt, you are instructed as
       follows. In the event vau have reasonable doubt as to the issues         su~it­

       ed, you will find against the State on such issue and not consider
       the testimony relating to that issue for any      pu~ose.

       (Tr. Rec., Vol. 9, p. SO);
3,.      In    rebeu•~7,   2002, the jury assessed punishment at 37 - years
incarceration, and that Applicant would not be eligible for parole
           Case 1:19-cv-00769-LY-AWA Document 2 Filed 07/29/19 Page 7 of 18

until he served half of his sentence.              (Tr. Rec., Vol. 9, p. 49-50);
17..     In 2009, Applicant requested and received post-conviction DNA
testing on forensic evidence that the State used at his trial. The
convicting court ordered testing to be conducted by the Texas
Department of Public Safety- Crime Lab (DPS), and the DNA/Serology
Test Results were released in June 18, 2010. The DPS report reflects
in relevant part:          {St. H.C., Attach. #3);
       a). that DNA testing and analysis was performed on forensic evidence
       from sexual assault kit, and bedsheet from apartment;
   b).    th~t   human male DNA was not detected on the vaginal swabs;
   c). that DNA profile from vaginal swabs is consistent with a mixture •
   The victim cannot be excluded as contributor of major component in the
   profile •••      No comparisons will be made to minor component in the pro-
-· file due to the low number of alleles above our analysis threshhold.
Th• DNA testing excluded victim's DNA profile from all other items
of avidence. In addition, the minor component found with victim's
in DNA mixture from vaginal swabs was not detected in the other
items that were DNA tested;
18.      The trial court found that Applicant failed to satisfy the
exoneration requirement of Article 64.03(a)(2)(A) TX.C.Cr.P.;
19. On June 20, 2013, the Third Court of              Ap~eals   of Texas entered
Opinion in relation to appeal of DNA test results und3r Article
64.05 TX.C.Cr.P., (No. 03-12-00300-CR)-{St. H.C., Attach. #4). The
Opinion entered "NEW" factual holdings related to the forensic
evidence and testimony that was presented by the State at trial.
Based on DNA tast results and analysis of trial record, the naw
holdings reflect, in relevant:
       a). "even if some biological evidence belonging to the vic-




                                            7.
    Case 1:19-cv-00769-LY-AWA Document 2 Filed 07/29/19 Page 8 of 18


tim's mother were discovered on the bedsheet or that some parasite were
identified on the victim's vaginal swabs, such evidence would not prove
by a preponderance of the evidence that Padilla did not commit       aggr~at­


.ed sexl.81 assault upon the victim ••• ";
b). "Even if the evidence was retested and determined to contain another
person's DNA in addition to Appellant's DNA, it would nat establish by
preponderance of the evidence that Appellant would nat have been can·
victed if the jury had heard that DNA from a third party was present.";
(St. H.C., Attach.    #~,   at p. 16);
 c). that identifying the victim's mother as the unknown individual who con-
tributed to the semen stains on the bedsheet fails to raise the issue
 of identity, such evidence also fails to prove by a preponderance

of the evidence that Padilla did not sexually assault the victim; the
evidence merely shows that at some point Padilla and the victim's
mother engaged in sexual activity on the bed. {St. H.C.,     Attach.#~,       p. 17);
d). that identifying the minor component of the vaginal swab as        trich~o-

las DNA simply corroborates the fact that the victim had an STD and
does not tend to prove Padilla's innocence. Moreover, Padilla
was excluded as a contributor to the biological evidsnce on the vaginal
swabs by prior DNA testing. (St. H.C., Attach.   #~,   p. 17);
e). that under the circumstances, neither the presence of the victim's

mother's DNA on the bedsheet nor the presence of parasitic DNA on the
vaginal swabs would be exculpatory or establish by a preponderance of
the evidence that Padilla would not have been convicted.         (St. H.C.,
Attach. #4, p. 17);
i). The record reflects that the unidentified minor component of the
mixture obtained from the vaginal swabs contained a low number of alleles,




                                         8.
          Case 1:19-cv-00769-LY-AWA Document 2 Filed 07/29/19 Page 9 of 18


  a number below the lab's threehhold for comparison ••• ;     (Dp. at p. 15);
      g). that, even if further testing could somehow identify
      parasitic DNA as Padilla suggests, this would not i<l4-t\tify the assailant
  or exculpate Padilla. Evidence of the existence of the trichomonas para-
  site would merely indicate that the victim had contracted trichomonaniasis.
  As Padilla acknowledges, evidence of the victim's STD was presented to
  the jury at trial. He fails to demonstrate how the presence of this STD
  identified the perpetrator or exculpates him.      (Op. at p. 15);
18.     On May 15, 2018, the Texas Board of Pardons and Paroles denied
Applicant parole and ordered a 3 - year set-Gff, scheduling next
parole date for May, 2021. Parole was denied for following reason:
      Reason ZD -"THE RECORD INDICATES THE INSTANT OFFENSE HAS ELEMENTS
  OF BRUTALITY, VIOLENCE, ASSAULTIVE BEHAVIOR, DR CONSCIOUS SELECTION
  OF VICTIM•s VULNERABILITY INDICATING A CONSCIOUS DISREGARD FOR LIVES,
  SAFETY, OR PROPERTY OF OTHERS, SUCH THAT THE OFFENDER POSES A CON-
  TINUEING THREAT TO PUBLIC SAFETY."
      (sea Attach. #5)

19.     It would appear that the new holdings of the Court of Appeals
relate to the aggravating elements of the charged offense, and is
evidence of proof beyond a reasonable doubt that could have been
presented to the jury/trier of facts at sentencing. SEe BPP Rules
145.2(b)(2)(B). Texas Gov't. Code §508.144;
20.     The "new" factual holdings "disprove" the trial court·findings,
thus, the new holdings have not been proved to a jury beyond a rea-
donsble doubt• The BPP's continued reliance on disproven factual
holdings of aggravating elements of sentence, violated Applicant's
6th and 14th Amendment rights;



                                         9.
          Case 1:19-cv-00769-LY-AWA Document 2 Filed 07/29/19 Page 10 of 18




21.     Applicant was convicted of aggravated sexual assault, Texas
Penal Code §22.021. The aggravating elements of this offense in-
clude but are not limited to:             contact or penetration of the per-
son's anus, sexual organ, or mouth without person's consent, if
the actor causes serious bodily injury or attempts to cause serious
bodily injury or death of victim, or another person, and uses or
exhibits a deadly weapon in the course of the criminal episode, or
if the actor administer's certain drugs with intent of facilitation
of the offense. see §22.021 TX. Pen. Code;
22.     An aggravated sexual assault under this section §22.021, is
without the consent of the other person if the aggravated assault
occurs under the same circumstances under §22.021 TX. Pen. Code;
23.     Under Article 3?.0?(§3)(a)(J) TX.C.Cr.P., evidence may be of-
fered by the State or Defendant as to any matter the Court deems
relevant at sentencing, including but not limited too: the prior
criminal record of the defendant, his general reputation, hie char-
acter, an opinion of his character, the circumstances of teh of-
fense far which he 19 tried;
2~.     Article 3?.?    §~(a)   TX.C.Cr.P., implicates provisions of the
Texas Penal Code       §22~021(f),   which states, in relevant part:
      (f) - the minimum term of imprisonment far an offense under this sec-
      tion is increased to 25-yaars if:
        (2) - the victim of the offense is younger than 14-years of age at
        the time of the offense is committed and the actor commits the of-
        fense in a manner described by subsection (a)(2)(A) - (causes bodily
        injury or attempts to cause death of v.ictim; or by acts or words
        places fear of bodily injury or death, or exhibits a weapon, or uses


                                           10.
         Case 1:19-cv-00769-LY-AWA Document 2 Filed 07/29/19 Page 11 of 18

            drugs with intent of facilitating the commission of the offense ••• ;
25.      The Texas Government Code §508.144, and Parole Rule 145.2(b)
(1)(2) of the Texas Administrative Code, provide guidelines for
parole review that include the following factors: 1. current
offense; 2. time served; 3. risk factors - (consideration for
public safety); 4. institutional adjustment; 5. criminal history;
6. official information supplied by trial officials including vic-
tim impact statements, and information in support of parole;
26.      The Texas Government Code §508,152            (Proposed Program of In
stitutional Progress)            provides, in relevant part:
      (a)    Not later than the 120th day after the date an inmate is admitted
      to the institutional division, the department shall obtain all pertinent
      information relating to the inmate, including: 1. the court judge-
      ment; 2. any sentencing report; the circumstances of the inmate's         of~ense

  --3~         the inmate's previous social history and criminal record ••• ;
27.      Under the sentencing procedure at trial, the State appears to
have proven certain aggravating elements of the offense based on
forensic factual findings that jury found beyond a reasonable doubt;
28.      Under Texas parole rules and guidelines, the Texas BPP appears
to have considered those same proven aggravated elements of the of-
fense, used at trial, as reasons for denial of                 p~role;

29.      Given that the Third Court of Appeals of Texas held that Appli-
cant was not person tied to aggravated elements-(forensic evidence)
Applicant should be eligible for either a new trial, re-sentencing
for e lesser included offense, or at the very least, have the Texas
BPP re-consider his parole eligibility and suitability base on
new holdings of the Third Court of Appeals related to factually
insufficient evidence;


                                            11 •
      Case 1:19-cv-00769-LY-AWA Document 2 Filed 07/29/19 Page 12 of 18

3Q.   Pursuant to Texas BPP Rule 145.17 - (Request for Special Re-
view, Release Denied), Applicant was entitled to a special         re~iew

based on an error of law and/or violation of EPP Rule.
31.   Offender Padilla has no prior convicitons for 3g offenses un-
der Article 42.12 TX.C.Cr.P •• Applicant has several alcohol related
convictions involving Burglary and DWI.      ~pplicant   has one prior con-
viction resulting in prison sentence- (9urg. 1987), and has many

parole violations based on technical violations of parole;
32. The convictions and parole violations occured over 21-years
ago. Applicant has been a model prisoner in order to prepare for
his release. Applicant has residence and employment awaiting him.




                                    12.
        Case 1:19-cv-00769-LY-AWA Document 2 Filed 07/29/19 Page 13 of 18

                                          GROUND #1
          A VIOLATION OF THE SIXTH AMENDMENT TO THE UNITED
          STATES CONSTITUTION IS ACTIONABLE UNDER ARTICLE
          11.07 TEXAS CODE OF CRIMINAL PROCEDURE RELATING
          TO RESULT OF DEFECTIVE PAROLE HEARING.

33. Applicant re-alleges and incorporates herein by reference the
allegations set forth in numbered paragraphs 1 thru 32;

34.    The Sixth Amendment to the U.S. Constitution is applicable to
the State of Texas and those acting on its behalf under color of
State law pureuant to the fourteenth Amendment of U.S. Consti tutian;
35.    The Sixth Amendment guarantees "the right to a speedy and
public trial, by an impartial jury" in all criminal prosecutions.
U.S.   Canst~,    Amend. VI;
36.    That right, in conjunction with the Due Process Clause, re-
quires that any feet that increases a criminal penalty be sub-
mitted to a jury and found beyond a reasonable doubt;
37.    The statutory conditions of parole eligibility are part of
the punishment of e crime. Thus, any fact that is necessary to
determine a      oriao~er's       parole eligibility or ineligibility must be
submitted to a jury and found beyond a reasonable doubt;
38.    A jury convicted Applicant of aggravated sexual assault               aft~r

the State used forensic evidence and testimony related to sexually
transmitted      dist.as~   -(rrict\OMOl\ilS)    to show and prove to the jury be-
yond a reasonable doubt that              Ap~licant    was the sole perpetrator,
was the person responsible for transmitting the STD and forensic
evidence to the alleged victim, to prove aggravating elements of
offense to the jury, that Applicant committed the offense on the
evenino· of Oct. 22, 1994;
39.    In Texas, Courts of Appeal have been given authority to con-


                                                1 3.
       Case 1:19-cv-00769-LY-AWA Document 2 Filed 07/29/19 Page 14 of 18


aider the sufficiency of the evidence as well as other grounds on
appeal under post-conviction DNA testing statute. Art. 64.05 TX.C.Cr.P.;
40.   In this case, on appeal under Artl 64.05, the Third Court of
Appeals of Texas made holdings related to the factual sufficiency
of the evidence. The forensic evidence that supported the jury's
verdict, now, as s result of new DNA test results, appears so weak
as to render the verdict clearly wrong and manifestly unjust. A clearly
wrong and manifestly unjust verdict occurs where the jury's holding
"shocks the conscious" or clearly demonstrates bias. (see #17, above);
41.   NO JURY CONVICTED APPLICANT OF AGGRAVATED SEXAUL ASSAULT BY
THE PRESENTATION OF NEW HOLDINGS OF THE COURT OF APPEALS, RELATED
Tn THE FACTUAL SUFFICIENCY OF THE EVIDENCE USED BY THE STATE AT
TRIAL, IN LIGHT OF POST -CtCWJICTION DNA TEST RESULTS:
~~.   Rather, on information and belief the Texas BPP reached the
c~nclusion   that the record indicates the instant offense has aggra-
vating elements of brutality, violence, assaultive behavior ••••
The BPP 1 s extrajudicial determination of "trial records"-(that
have not been updated to reflect the holdings of the Court of Ap-
peals relating to the factual sufficiency of the        evid~nce)   -appears
to be the primary basis for ita denial of Applicant's parole and
his current ineligibility and unsuitability for parole;
43.   The question of HOW, WHEN, and WHERE the alleged victim con-
tracted the sexually transmitted disease (STD) -(source of STD),
and teh relation of STD to aggravating elements of the offense,
during the commission of the alleged assault on Oct. 22, 1994 was
neither admitted to by Applicant or submitted to a jury and found
beyond a reasonable doubt. Therefore, it is illegal and unconsti-
tutional for the BPP to deprive Applicant of his parole eligibility


                                    14.
      Case 1:19-cv-00769-LY-AWA Document 2 Filed 07/29/19 Page 15 of 18

and suitability baaed on unilateral      .determination that Applicant
was and is responsible for aggravating elements that allegedly
occured during the commission of the offense in this instance;
44. The BPP has a continuously maintained their unconstitutional
and illegal policy, in this instance, of depriving Applicant
parole eligibility since 2015, and maintain that policy today.
As a consequence of this continueing unconstitutional policy,
Applicant is currently ineligible and unsuitable for parole.
(see parole rule 145.2(b)(1)(2), 145.2(b)(2)(B); Texas Code of
Crim. Proc., Art. 37.07 §4(a); and Tex. Pen. Code §22.021(f);
and Tex. Gov't. COde §508.144 and §508.152);
45.   These acta of the BPP violates Applicant's Sixth Amendment
right to trial by jury.




                                  1 5.
         Case 1:19-cv-00769-LY-AWA Document 2 Filed 07/29/19 Page 16 of 18

                                   GROUND #2
               VIOLATION OF THE FOURTEENTH AMENDMENT TO THE
          UNITED STATES CO~STITUTION IS ACTIONABLE UNDER ARTICLE
          11.07 OF THE TEXAS CODE OF CRIMINAL PROCEDURE RELATING
          TO THE RESULT OF A DEFECTIVE PAROLE HEARING.

~6.     Applicant Padilla re-alleqes      ~nd     iMcorporates herein by ref-
erence to allegations set forth above in numbered paragraphs #1
thru    #~5;


~7.    The Due Process Clause of the Fourteenth Amendment to the U.S.
Constitution provides, in relevant part, that the State shall not
deprive any person of life, liberty, or property, without due pro-
cess of law. U.S. Canst. Amend. XIV, §1;
~B.     Pris~ner's   have a protected liberty interest in being consi-
dered for discretionary parole;
~9.    The Texas BPP deprjved Applicant of parole eligibility without
affording him the minimum procedural protections requeired by the
Due Process Clause. In fact, BPP deprived Applicant of parole eligi-
bility and suitability in violation of Article 37.07 §3(a)·(1); Tex.
C. Crim. Proc.; Tax. Pen. Code, §22.021; Tex. Gov 1 t. Code            §§508.1~4

and 508.152; and BPP Rule        1~5.2{b·)·{2);

50.     Article 37.07 §3(a)(l), applies to evidence offered by the State
or defendant relevant to sentencing such as criminal history, cir-
cumstances of offense far which defendant was tried •••• BPP rule
145.2(b)(1)(2) applies to guidelines for parole review that include
factors such as:        current offense. criminal history, official information
supplied by     t~ial   officials including victim impact statements;
51.     At trial, the following instruction was given to the jury:
            "Certain issues have been submitted to you requiring the State
       to prove the issue beyond a reasonable doubt, and on the issues of


                                        16.
       Case 1:19-cv-00769-LY-AWA Document 2 Filed 07/29/19 Page 17 of 18


      reasonable doubt you are instructed as follows:
      In the event you have reasonable doubt as tG the issues submitted,
      you will find against the State on such issue and not consider the
      testimony relating to that issue for any purpose."


52.   The BPP's unconstitutional deprivation of Applicant's right
to be considered for parole by using unproven fects, when applying
elements of offense and BPP rules in a manner that is patently
inconsistent with plain language laws requiring the State to
prove its case beyond a reasonable doubt. On its face, Tex. Pen.
Code §22.021 requires conviction of aggravated sexual assault by
presentation of proof of aggravating elsm@nts of offense. It does
not permit extrajudicial       dete~mination     by the BPP that a parti-
euler sexual assault may have        b~en     committed by using aggravating
elements, and consequently violates Applicant's right to             ~ue   Pro-
ce&e under the Fourteenth Amendment;
53.    In light of the factual insufficiency of the trial record,
based on the new holdings of the Third Court of Appeals, the ongo-
ing failure of the BPP to correct, or seek correction upon request,
of illegal trl 1 findings, and thereby participate in the deprive-
tion of Applicant's parole       elt~ibility     and suitability, also vic-
lates the Due Process      Claus~;


                                                     R~spectfully   submitted,


                                               Guadalupe P3dilla #1088118
                                               C.T. Terrell Unit, 1300 FM 655
                                               Rosharon, TX 77583




                                       1 7.
    Case 1:19-cv-00769-LY-AWA Document 2 Filed 07/29/19 Page 18 of 18

                          UNSWORN DECLARATION
        I, Guadalupe Padilla, TOCJ-CID No. 1088118, being presently
incarcerated in the C.T. Terrell Unit, TDCJ-CID, in Brazoria
County, Texas do hereby declare under penalty of perjury that
the foregoing statements and information are true and correct to
the best of my beliefs. Signed en this the )Cr-t day of
2019.




                                 1 8.
